Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 1 of 7 PageID #:1754




                       EXHIBIT B
          Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 2 of 7 PageID #:1755


 AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                              Northern District of Illinois
        Wacker Drive Executive Suites, LLC, et al.
                                                                                   )

                                                                                            Civil Action No. 1: 18-cv-5492
                                Plaintiff                                          )
                                   V.
        Jones Lang LaSalle Americas (Illinois), LP
                                                                                   )
                                                                                   )
                                                                                   )
                               Defendant                                           )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                 Teamsters Local 705, c/o Juan Campos
                                             1645 West Jackson Boulevard, Suite 700, Chicago, IL 60612
                                                         (Name of pers on to whom this subpoena is directed)

     � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attached rider.



  Place: 100 N. Riverside Plaza, Suite 2150, Chicago, IL 60606                                 Date and Time:
                                                                                                                11/21/2019 5:00 pm

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                               Date and Time:
                                                                                           I


       The following provisions offed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:         10/22/2019


                                                                                                                      /7
                                   CLERK OF COURT
                                                                                                  OR�
                                  ---1-. - u
                                     S gna_t_ ,- e - ofC
                                                       _ _ e/_ _rk_ or_ D
                                                                        _ ep
                                                                          - u      _ _/er- k___
                                                                             _ ty_ C               G__��-
 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
Plaintiff, Wacker Drive Executive Suites, LLC, et al.                    , who issues or requests this subpoena, are:
Anna M. Ceragioli, (312) 233-1550, aceragioli@stephanzouras.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 3 of 7 PageID #:1756
Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 4 of 7 PageID #:1757
  Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 5 of 7 PageID #:1758




                                          Subpoena Rider

        1.     The Teamsters Local 705 (“Teamsters 705” or “You”) shall mean any officers,
directors, managers, agents, representatives, attorneys, employees, affiliates, or any other person
in possession or control of documents responsive to the document requests set forth below.

        2.      The terms “CORRESPONDENCE” and “COMMUNICATION” shall include, but
not be limited to, emails, text messages, letters, memorandum, voicemails, social media messaging
applications, and transcripts of conversations.

        3.      The “RELEVANT PERIOD” refers to the time period of January 1, 2014 through
the present.

        4.      “JLL” shall refer to Jones Lang Lasalle Americas (Illinois) LP and any of its
officers, directors, managers, agents, representatives, attorneys, employees, affiliates, or any other
person affiliated with JLL.

      5.     The term “CHICAGO LOOP BUILDINGS” shall refer to the following buildings
managed by JLL:

           a.   1 N. Franklin Street;
           b.   101 N. Wacker Drive;
           c.   111 S. Wacker Drive;
           d.   111 W. Jackson Boulevard;
           e.   123 N. Wacker Drive;
           f.   125 S. Wacker Drive;
           g.   175 W. Jackson Boulevard;
           h.   180 N. LaSalle Street;
           i.   20 N. Wacker Drive;
           j.   200 W. Adams Street;
           k.   200 W. Jackson Boulevard;
           l.   224 S. Michigan Avenue;
           m.   231 S. LaSalle Street;
           n.   26 S. Wabash Avenue;
           o.   71 S. Wacker Drive.

        6.      Privilege: If any DOCUMENT or tangible thing is withheld under a claim of
privilege or other protection, so as to aid the Court and the parties hereto in determining the validity
of the claim or privilege or other protection, please identify, in a privilege log, the DOCUMENTS
or things as to which Teamsters 705 is making a claim of privilege and provide the following
information with respect to any such DOCUMENT:

                a. The type of DOCUMENT involved, the date of the DOCUMENT, and a brief
                   description of the nature and contents of the DOCUMENT with sufficient
                   particularity to enable the Court and parties hereto to identify the DOCUMENT;
  Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 6 of 7 PageID #:1759




                b. The privilege(s) or other doctrine(s) upon which Teamsters 705 intends to rely;

                c. The facts upon which Teamsters 705 relies in support of its contention that it
                   may withhold the DOCUMENT;

                d. The names, addresses, telephone numbers and occupations or positions of
                   individuals known or believed by Teamsters 705 to have knowledge concerning
                   the factual basis for its assertion that it may withhold the DOCUMENT;

                e. The name, address, telephone number and occupation or position of the
                   individual from whom the DOCUMENT emanated; and,

                f. The name, address, telephone number and occupation or position of the
                   individual from whom the DOCUMENT or a copy thereof was sent or received.

        7.      Partial Production and Inability to Locate: Whenever Teamsters 705 objects to a
particular request, or portion thereof, Teamsters 705 must produce all DOCUMENTS called for
which are not subject to the objection. Similarly, whenever a DOCUMENT is not produced in full,
please state with particularity the reason(s) it is not being produced in full, and describe, to the best
of Teamsters 705’s knowledge, information or belief, and with as much particularity as possible,
those portions of the DOCUMENT which were not produced. Moreover, if after exercising due
diligence, Teamsters 705 is unable to determine the existence of any DOCUMENTS or things
falling within a production request, Teamsters 705 shall so state in written response.

        8.    Orderly Response: The DOCUMENTS or tangible things produced for inspection
shall be produced as they are kept in the usual course of business, or organized and labeled to
correspond with the numbered requests to which they are responsive.

       9.      Construction of “and” and “or”: As used herein, the words “and” and “or” shall be
construed both conjunctively and disjunctively, and each shall include the other wherever such
dual construction will serve to bring within the scope of this request any DOCUMENTS which
would otherwise not be brought within its scope.

       10.      Construction of Singular and Plural Forms: As used herein, the singular form shall
include the plural and vice versa whenever such dual construction will serve to bring within the
scope of this request any DOCUMENTS which would otherwise not be brought within its scope.

        11.    In producing the requested DOCUMENTS, Teamsters 705 is required to furnish all
DOCUMENTS available to it, including, but not limited to, DOCUMENTS in possession, custody,
or control of Teamsters 705’s attorneys, consultants, advisors, agents, associates or employees.
 Case: 1:18-cv-05492 Document #: 136-2 Filed: 09/30/20 Page 7 of 7 PageID #:1760




                               DOCUMENT REQUESTS

     1.      Produce all correspondence and communications between you (and/or any of your
members) and JLL for the relevant period regarding:

          a. Labor relations at any of the Chicago Loop Buildings JLL manages or managed;

          b. Access to any of the Chicago Loop Buildings JLL manages or managed;

          c. Tenant(s) use of nonunion movers and/or nonunion contractors at any Chicago
             Loop Buildings JLL manages or managed; and

          d. This lawsuit.
